                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE

     IN RE:
           TANYA BUSHELL                                   CASE NO. 3:17-bk-01549
           162 MEADOW LANE #3                              CHAPTER 13
           JANE, MO 64856                                  JUDGE: WALKER

             Debtor
             SSN: XXX-XX-9161


     THE DEADLINE FOR FILING A TIMELY RESPONSE IS: October 30, 2018. IF A
     RESPONSE IS TIMELY FILED, THE HEARING WILL BE: November 14, 2018, 8:30
     A.M, Court Room 1, 2nd Floor Customs House, 701 Broadway, Nashville, TN 37203


              NOTICE OF MOTION TO MODIFY PLAN TO SUSPEND PAYMENTS

     The Debtor has asked the court for the following relief: Debtor wishes to suspend her Chapter
     13 plan payments for three months.

                   YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant
     the attached motion by entering the attached order, or if you want the court to consider your
     views on the motion, then on or before October 30, 2018, you or your attorney must:

        1.       File with the court your written response or objection explaining your position.
             Please note: the Bankruptcy Court for the Middle District of Tennessee requires
             electronic filing. Any response or objection you wish to file must be submitted
             electronically. To file electronically, you or your attorney must go to the court website
             and follow the instructions at: <https:ecf.tnmb.uscourts.gov>

             If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615)
             736-5584. You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st
             Floor, Nashville, TN (Monday – Friday, 8:00 A.M. – 4:00 P.M.)

2.      Your response must state the deadline for filing responses, the date of the scheduled hearing
        and the motion to which you are responding.

        If a response is filed before the deadline stated above, the hearing will be held at the time and
     place indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING
     DATE. You may check whether a timely response has been filed by viewing the case on the
     court’s web site at <www.tnmb.uscourts.gov>.

            If you or your attorney do not take these steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter the attached order granting that relief.




     Case 3:17-bk-01549       Doc 55     Filed 10/09/18 Entered 10/09/18 12:00:18              Desc Main
                                         Document     Page 1 of 6
Date: October 9, 2018


      /s/ Mark Podis
      __________________________________
      Mark R. Podis, #012216
      Attorney for Debtor
      1161 Murfreesboro Rd Ste 300
      Nashville, TN 37217
      (615) 399-3800 Telephone
      (615) 399-9794 Facsimile




Case 3:17-bk-01549      Doc 55   Filed 10/09/18 Entered 10/09/18 12:00:18   Desc Main
                                 Document     Page 2 of 6
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:
      TANYA BUSHELL                                 CASE NO. 3:17-bk-01549
      162 MEADOW LANE #3                            CHAPTER 13
      JANE, MO 64856                                JUDGE: WALKER

       Debtor
       SSN: XXX-XX-9161

                       MOTION TO MODIFY PLAN TO SUSPEND PAYMENTS

       Comes now the Debtor, by and through the undersigned counsel, and respectfully moves

this Court for an order suspending her plan payments to the Chapter 13 Trustee for a period of

three months, and in support thereof would show the following:

       1. Debtor’s Chapter 13 plan was filed on March 8, 2017.

       2. Debtor’s Chapter 13 plan was confirmed by this Court on April 21, 2017.

       3. Debtor has had an no changes in income or expenses since previous budget, Debtor

           has been trying to find a job but has had no luck and is in need of another suspension

           at this time, in the event the Debtor becomes re-employed before the end of the

           suspension peroiod Debtor will resume payments at that time.

       4. Debtor’s plan payment will increase to $329.75 bi-weekly, plus tax refunds after the

           proposed suspension to ensure a 60-month plan conclusion.

       5. In good faith, Debtor completed the Trustee’s Financial Management Course on April

           4, 2017.

       6. The Debtor will forfeit her future Income Tax Refunds to the Chapter 13 Trustee for

           the remainder of her bankruptcy plan.

       7. Debtor is also obligated to make all future payments in accordance with the

           confirmed Chapter 13 plan and should the Debtor fail to make any payment as




Case 3:17-bk-01549      Doc 55    Filed 10/09/18 Entered 10/09/18 12:00:18            Desc Main
                                  Document     Page 3 of 6
           required, this case will be dismissed upon filing notice by the Trustee, without further

           hearing.   In the event the Debtor becomes re-employed before the end of the

           suspension peroiod Debtor will resume payments at that time



       STATEMENT OF IMPACT:

   The unsecured creditors will continue to receive a minimum dividend of 1% . Debtor’s plan

   payments to the Chapter 13 Trustee shall be suspended for 3 months. Debtor’s payment will

   increase to $329.75 bi-weekly, after the proposed suspension to ensure a 60-month plan

   conclusion. Employer upon receipt of suspension order shall stop payroll deduction or any

   money remitted to the trustee by the employer shall be refunded by the trustee to the Debtor.

   Debtor is also obligated to make all future payments in accordance with the confirmed

   Chapter 13 plan and should the Debtor fail to make any payment as required, this case will be

   dismissed upon filing notice by the Trustee, without further hearing. The Debtor will forfeit

   her future Income Tax Refunds to the Chapter 13 Trustee for the remainder of her

   bankruptcy plan. In the event the Debtor becomes re-employed before the end of the

   suspension peroiod Debtor will resume payments at that time

       WHEREFORE, Debtor prays that:

1. Debtor’s plan payments to the Chapter 13 Trustee be suspended for 3 months.

2. Employer upon receipt of suspension order shall stop payroll deduction or any money

   remitted to the trustee by the employer shall be refunded by the trustee to the Debtor.

3. The unsecured creditors will continue to receive a minimum dividend of 1%.

4. Debtor’s plan payment will increase to $329.75 bi-weekly, plus tax refunds after the

   proposed suspension to ensure a 60-month plan conclusion.




Case 3:17-bk-01549      Doc 55     Filed 10/09/18 Entered 10/09/18 12:00:18            Desc Main
                                   Document     Page 4 of 6
5. In the event the Debtor becomes re-employed before the end of the suspension peroiod

   Debtor will resume payments at that time.

6. The Debtor will forfeit her future Income Tax Refunds to the Chapter 13 Trustee for the

   remainder of her bankruptcy plan.

7. Debtor is obligated to make all future payments in accordance with the confirmed Chapter 13

   plan and should the Debtor fail to make any payment as required, this case will be dismissed

   upon filing notice by the Trustee, without further hearing.

                                                    Respectfully Submitted,

                                                    /s/ Mark Podis
                                                    Mark R. Podis, #012216
                                                    Attorney for Debtor
                                                    1161 Murfreesboro Road, Ste 300
                                                    Nashville, Tennessee 37217
                                                    (615) 399-3800 Telephone
                                                    (615) 399-9794 Fax
                                                    Email - podisbankruptcy@aol.com




Case 3:17-bk-01549      Doc 55    Filed 10/09/18 Entered 10/09/18 12:00:18           Desc Main
                                  Document     Page 5 of 6
                             CERTIFICATE OF SERVICE



        I hereby certify that a true and exact copy of the foregoing has been delivered to
the U.S. Trustee, 701 Broadway, 318 Customs House, Nashville, TN 37203, and to the
Chapter 13 Trustee, P.O. Box 340019, Nashville, TN 37203-0019, to the debtor, Tanya
Bushell, 162 Meadow Lane #3 Jane, MO 64856 on this 9th day of October, 2018. A
total of 21 Copies have been sent via email CM/ECF http://ecf.tnmb.uscourts.gov.

                                                /s/ Mark Podis
                                                MARK R. PODIS




A TOTAL OF 21 COPIES HAVE BEEN MAILED FIRST CLASS TO CREDITORS ON
ATTACHED MATRIX




Case 3:17-bk-01549    Doc 55    Filed 10/09/18 Entered 10/09/18 12:00:18       Desc Main
                                Document     Page 6 of 6
